DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed in reference to US patent 10,854,969. The Claims 1-14 and 17-18 are encompassed by claims 1-13 and 10 of US patent 10,854,969, therefore allowable. Claims 15-16 and 19-20 depend on Claims 1 and 17 respectively, therefore Claims 15-16 and 19-20 are allowed for the same reason as Claims 1 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649